



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Boyce, 2014 ONCA 150

DATE: 20120227

DOCKET: C54170

Rosenberg, Rouleau and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Alvin Boyce

Appellant

Richard Posner and Gabriel Gross-Stein, for the
    appellant

Robert Gattrell, for the respondent

Heard: October 7, 2013

On appeal from the conviction entered on February 26,
    2011 by Justice Nancy Mossip of the Superior Court of Justice, sitting with a
    jury.

Rosenberg J.A.:

[1]

The appellant appeals
from his conviction for second degree murder by a court composed of
    Mossip J. and a jury. The only factual issue in the case was the identity of
    the killer. On the evidence, the killer had to be either the appellant or
    Tristan Francis, an important Crown witness.

[2]

The grounds of
    appeal concern the treatment of the evidence of another Crown witness, Tristan
    Barrett. Barrett told the police that he saw the appellant in possession of a
    firearm moments after the shooting and that the appellant asked him to hide it.
    By the time of the trial, Barrett had recanted. The appellant submits that the
    trial judge erred in permitting the Crown to cross-examine Barrett on his
    police statement. He also submits that the Crown jury address concerning the
    use of Barretts testimony was improper. The appellant also submits that the
    trial judge did not give a proper
Vetrovec
instruction concerning
    Francis evidence.

[3]

For the following reasons, I would dismiss the appeal.

THE FACTS

[4]

The deceased was a 16-year-old boy. A few days before the murder, drug
    dealers, including one Jovel Stewart, who were associated with Francis had
    attempted to extort money from Michael Bamford, a friend of the deceased. The
    defence alleged that the subsequent killing was related to Bamfords drug
    dealing and the earlier extortion. There was conflicting evidence as to whether
    Francis had a gun either during this encounter or at some earlier time.

[5]

On the evening of August 8, 2008, Francis was again with the drug
    dealers, this time near a community centre. The three were waiting with
    Francis friend, Natasha Norman, and were then going to attend a party with
    some others. At some point, Bamford drove up. Norman testified that Francis was
    acting aggressively towards Bamford. Francis denied this. After Bamford drove
    off, Francis and the others walked closer to the community centre. Francis
    remained near a poorly lit grassy area because he was in violation of a
    court-ordered curfew.

[6]

Some time that evening Tristan Barrett called Francis to arrange to buy
    some marijuana. He and the appellant then walked over to the community centre
    and approached Francis and his companions. Barrett bought some marijuana and
    began smoking it while the appellant spoke to Francis and one of his
    companions. Norman testified that during this time she saw Francis and his
    companions handling an old sliver cowboy-style gun. The men were talking about
    getting bullets for the gun. Some weeks later this gun, an imitation revolver,
    was seized from one of Francis companions. There was conflicting evidence as
    to whether the men believed the gun was real.

[7]

At some point Norman and one of the men left to buy cigarettes and the
    deceased arrived at the scene. The deceased said something about someone
    talking bad and mentioned Bamfords name. Francis then led the deceased
    behind a wall. The appellant went with them. Francis testified that within
    moments and for no apparent reason, the appellant pulled out a black handgun
    and shot the deceased in his chest.

[8]

After the shooting, the deceased came around the wall and collapsed.
    Barrett testified that the appellant appeared to be in shock. He then looked
    over at Barrett and said they should leave. The two went to Barretts home
    where Barrett called Francis and asked what had happened. According to Barrett,
    Francis said he would call back from a safe telephone, but he never called
    back. Francis testified that he received a call from Barretts telephone.
    Someone, not Barrett or the appellant, asked him what happened. Francis said he
    did not know. The caller said he was testing him to see what he would say. The
    appellant then came on to the telephone and said: What happened with your
    brethren there, dont worry about nothing, youre good.

[9]

The day after the shooting, Francis asked Norman to provide him with a
    false alibi. Norman testified that Francis stayed with her for several days
    after the shooting. He gave conflicting versions of the shooting until he
    identified the appellant as the shooter.

[10]

Barrett
    testified that he had not seen the appellant with a gun the night of the
    murder. The trial judge allowed Crown counsel to cross-examine Barrett pursuant
    to s. 9(2) of the
Canada Evidence Act
,
    R.S.C. 1985, c. C-5
. Crown counsel read portions of his statement
    to him, including the following:

·

Barrett saw the appellant with a black semi-automatic 9
    millimetre pistol that evening; it looked like a Glock;

·

On the way to Barretts home, the appellant asked Barrett to take
    the gun, but he refused;

·

When the appellant showed Barrett the gun, it was wrapped up in
    the appellants black jacket;

·

Barrett had seen the gun for the first time a couple of nights
    before the shooting.

[11]

Barrett
    did not adopt his statement. He testified that it was false and had been
    coerced out of him by the police. Barrett was detained by the police about two
    months after the killing. He testified that when he reported to his probation
    officer, he was arrested for being an accessory after the fact to the murder.
    Originally, he told the police that the appellant did not have a gun that
    night. The police then stopped the video of the statement for a brief cigarette
    break outside. According to Barrett, at this time the interviewing officers
    threatened that if he did not say that the appellant had a gun, he would be
    charged and held in custody and told him in general terms what he had to say to
    be released from custody. When they returned to the interview room, Barrett
    made the statements implicating the appellant.

[12]

At
    the appellants preliminary inquiry, Barrett testified that the statement to
    the police was false. He was then arrested for perjury. He testified at the
    trial that he believed the prosecution would continue with the perjury charge
    if he did not say that the appellant had the gun. However, he continued to
    insist that the statement was false.

[13]

The
    prosecution called Detective Gormley. He testified that he arrested Barrett for
    failing to comply with his probation, not for being an accessory after the fact
    to the murder. He arrested him because he believed Barrett was an important
    witness. He denied that either he or his partner threatened Barrett, made
    improper inducements or made any improper suggestions to him during the
    cigarette break.

[14]

Francis
    was charged with the murder about a month after the shooting. Francis testified
    at the appellants preliminary inquiry and implicated the appellant as the
    shooter. All the charges against him were then dropped except for a charge of
    obstructing police, to which he pleaded guilty.

THE ISSUES

[15]

The
    appellant makes a number of submissions in relation to the cross-examination of
    Barrett on his prior inconsistent statement:

(i)    Crown
    counsel should not have been permitted to cross-examine Barrett pursuant to s.
    9(2) of the
Canada Evidence Act
;

(ii)   Crown counsel
    improperly invited the jury to use portions of the statement that were not
    adopted by Barrett for their truth; and

(iii)  The
    charge to the jury did not adequately warn the jury as to the limited use of
    the statement especially when the trial judge referred to the position of the
    Crown.

[16]

The
    appellant also submits that the
Vetrovec
instruction as to the danger
    of relying upon the evidence of Francis was deficient in several ways, notably:

(i)    The
    trial judge failed to instruct the jury as to the importance of the independence
    of possible confirmatory evidence; and

(ii)   The
    examples given by the trial judge as to possible confirmatory evidence were
    erroneous, given the issues in the case and especially the likelihood that
    Francis tailored his evidence to conform with the evidence of the other persons
    at the scene of the killing.

ANALYSIS

The
Canada Evidence Act
, s. 9(2) Issues

[17]

At
    trial, the appellant argued that the Crown should not be permitted to
    cross-examine Barrett on his statement to the police because of the
    circumstances under which the statement had been obtained and because the Crown
    knew that Barrett would not adopt the parts of the statement incriminating the
    appellant. In her rulings, the trial judge held that the Crown was entitled to
    call Barrett because he had relevant evidence to give apart from the evidence
    about whether the appellant had a gun. The trial judge also held that this was
    not a case like
R. v. Soobrian
(1994), 21 O.R. (3d) 603 (C.A.). Even
    though Barrett had not adopted his statement at the preliminary inquiry, the
    Crown could in good faith believe that Barrett might adopt some of the relevant
    prior statements. The trial judge applied this courts decisions in
R. v. Mariani
,
    2007 ONCA 329, 220 C.C.C. (3d) 74 and
R. v. Dooley
, 2009 ONCA 910, 249
    C.C.C. (3d) 449.

[18]

The
    trial judge permitted the Crown to cross-examine Barrett on the statement
    pursuant to s. 9(2) of the
Canada Evidence Act
. She refused, however,
    to admit the statement for its truth in accordance with
R. v. B. (K.G.)
,
    [1993] S.C.R. 740, even though there was some evidence to confirm the truth of
    the statement such as the finding of a 9 mm. casing at the murder scene;
    Barrett confirmed that the police did not mention any calibre of gun. Barretts
    other evidence about the events of the night was also consistent with other
    evidence. However, Barrett was not under oath when he gave the statement and
    the trial judge found that there was no suitable substitute for an oath.
    Further, the trial judge was not satisfied that the statement was voluntary.
    The police offered him a significant inducement for the statement, there were
    veiled threats made to him, the police told him that he was a liar and no one
    believed him because he was not implicating the appellant. The trial judge was
    particularly concerned about the arrest, which she characterized as a sham. The
    police arrested Barrett without any real intention of proceeding with the
    breach of probation charge, for the sole purpose of getting a statement from
    him on the murder charge. It was an improper use of the arrest power. The
    police deliberately did not caution Barrett, did not offer to let him call a
    lawyer, and did not tell him the real jeopardy he was under at the time.
    Because of her concerns about the manner in which the statement was obtained,
    the trial judge limited the cross-examination on the statement before the jury.
    Crown counsel was only permitted to ask Barrett whether he had made a
    particular part of the statement and whether it was true. If he denied the
    statement was true no further cross-examination was permitted. The trial judge
    gave the jury a mid-trial instruction as to the limited use of the portions of
    the statement that were not adopted.

[19]

The
    appellant submits that the trial judge erred in permitting Crown counsel to
    cross-examine Barrett pursuant to s. 9(2) of the
Canada Evidence Act
.
    The appellant concedes that the statement did have some value in impeaching
    Barretts credibility as to his version of the events after the killing.
    Nevertheless, the trial judge should not have permitted the impugned
    cross-examination about the gun. The appellant submits that there was no basis
    for believing that Barrett would adopt the portions of the statement concerning
    the appellant having the handgun. He had denied that this portion of the
    statement was true at the preliminary inquiry and on the s. 9(2)
voir dire
.

[20]

In
R. v. Carpenter
(No. 2)
(1982), 1 C.C.C. (3d) 149, at p. 155,
    this court held that cross-examination under s. 9(2) should be permitted if it
    would serve the ends of justice. In my view, the trial judge did not err in the
    exercise of her discretion in permitting the very limited cross-examination.
    Barrett was a necessary witness at the trial. He had been with the appellant
    earlier in the evening, was in the area of the community centre when the
    deceased was shot and then left the area with the appellant. The Crown thus had
    a legitimate interest in calling Barrett apart from what he said to the police
    about the gun. In light of Francis evidence that the appellant shot the
    deceased, whether Barrett had seen the appellant immediately thereafter with
    the gun and what the appellant said after the killing were all valid and
    logical areas to explore. When Barrett denied that the appellant had the gun,
    it was open to the Crown to attempt to impeach this part of Barretts evidence.
    If Barrett persisted in claiming the appellant did not have a gun, contrary to
    his earlier statement, the Crown was entitled to at least attempt to neutralize
    this evidence. Since Barrett refused to adopt the earlier statement as true,
    the cross-examination did not prove that the appellant had a gun but at least
    was capable of neutralizing the inference from Barretts testimony that the
    appellant did not have a gun.

[21]

In
    considering the ends of justice, the trial judge took into account her concern
    about the manner in which the statement was obtained and thus severely limited
    cross-examination on the statement. As the trial judge said in her preliminary
    oral ruling (she later gave an expanded written ruling):

The Crown will not be permitted to further cross-examine on the
    inconsistency between that statement and Mr. Barretts testimony at trial. In
    this way the jury will be able to use the prior inconsistent statement solely
    for the purpose of assessing Mr. Barretts testimony at this trial, which is my
    attempt to strike a balance between the prejudice to Mr. Boyce of this prior
    inconsistent statement and the probative value to the Crown to have the
    credibility of this witness assessed fairly by the jury.

[22]

This
    is not a case like
Soobrian
,
where
    the court held that the Crown should not have been permitted to call a Crown
    witness solely to discredit him. In that case, Crown counsel at trial had
    stated that he knew the witness would testify in conformity with a statement he
    had given and his preliminary inquiry evidence exonerating the accused. The
    court further found that Crown counsel wanted to cross-examine on an earlier
    inconsistent statement to support a contention that the witness had colluded
    with the accused. There was no evidence of any such collusion. In those
    circumstances, the court found that the evidence was of minimal probative value
    and highly prejudicial. In this case, as I have said, Barrett had relevant
    evidence to give apart from the statements about the appellant having a gun.
    The Crown did not adduce Barretts testimony for the purpose of discrediting
    that evidence and there was a legitimate purpose for the limited
    cross-examination on the inconsistent parts of the statement.

[23]

The
    appellant also submits that the trial judge erred in permitting Detective
    Gormley to testify about his interactions with Barrett. He submits that this
    evidence was collateral and irrelevant and undermined the trial judges earlier
    ruling not allowing the statement for its truth and limiting the
    cross-examination. I would not give effect to this submission. The evidence of
    Detective Gormley was admitted to rebut the allegations made by Barrett and
    Francis as to how they were treated by the police; that they were threatened
    and, in Barretts case, that he was told what he had to say. Defence counsel at
    trial (not Mr. Posner) did not object to calling Detective Gormley for this
    purpose. Her concern seems to have been that the officer not be permitted to
    repeat what Barrett had said during the cigarette break and again during the
    formal interview to get around the hearsay rule. In the result, the trial judge
    was not required to make a ruling. The evidence of Detective Gormley was
    relatively brief. He testified about Barretts demeanour, that he had given
    Barrett the right to counsel, that he and his partner did not threaten Barrett
    nor suggest to him what he should say and that he tried to use open-ended
    questions.

[24]

Barrett
    testified that his statement was false because he was told what to say by the
    police and because he was threatened. The Crown was entitled to call one of the
    officers to rebut that allegation, which was part of a broader attack by the
    defence on the police investigation. A summary of that attack, which was based
    in the cross-examination of some of the Crown witnesses, especially Francis and
    Barrett, is found in defence counsels closing address. For example, defence
    counsel said this about the police investigation:

Do you think that its just an awesome coincidence that their
    stories are matching better at trial without any prompting from each other or
    from an external source?

We do know that there are many times during original police
    interviews where witnesses are taken off camera and then suddenly come back on
    to video and tell different stories. We now find out that days before the trial
    starts theyre meeting with the police, which is not improper in itself, but
    theyre now spontaneously reviewing details that were nowhere near their
    original statements or their original testimony. I submit that common sense has
    to tell you that theyre getting their information from somewhere.



So heres the thing about Mr. Barrett. Mr. Barrett testified he
    was a childhood friend of Alvin Boyce and I say was, members of the jury,
    because with the  with the boot on his neck, Mr. Barrett lies to police about
    Alvin Boyce having a firearm, and he testified that he did it to escape a
    charge of accessory after the fact and the threat of being kept in custody. So
    I say to you that in order to evaluate this evidence all you need do is compare
    how different witnesses were handled by the police and make no mistake when I
    say, handled by the police.



When Mr. Barrett is taken off camera to smoke, all of the
    sudden Detective Hiltz, the very guy who he said had intimidated him earlier,
    appears. Mr. Barrett says that aside from the intimidation prior to the
    statement, its here in the nine minutes that hes told what to say to be
    released and he says that the police tell him off camera, Tell us he had a
    gun, tell us he tried to give it to you and youre out of here. And within six
    minutes, ladies and gentlemen, thats exactly what happened.



The police only wanted confirmation of their theory. The only
    information about the shooter being Alvin Boyce was the statement of Tristan
    Francis, this liar of mammoth proportions whom I will get to.

[25]

In
    my view, the defence made the manner in which the police investigated the case,
    especially the manner in which they questioned witnesses, a live issue. That
    evidence was used to undermine the credibility of some witnesses such as
    Francis and bolster the credibility of others such as Barrett. Thus, evidence
    from the police as to how they investigated and questioned witnesses was
    relevant.

[26]

Finally,
    the appellant submits that Crown counsels closing address concerning Barretts
    evidence was improper and the improper address was aggravated by the trial
    judges charge to the jury. The appellant focused particularly on this aspect
    of Crown counsels closing address where he was comparing the evidence of
    Detective Gormley with that of Barrett:

Unlike the evidence you received from Mr. Barrett, who in fact
    did commit perjury, his evidence was clear and to the point. He told you what
    the police did, what they were thinking and the results.

On the other hand, Mr. Barrett was inconsistent throughout his
    evidence. He lied to you in many respects,
but his most outrageous lie was
    that he didnt see Mr. Barrett [sic] with a gun on August 9th, 2008
.
[Emphasis added.]

[27]

Mr.
    Posner submits that the jury would understand that the outrageous lie was
    Barretts denial that his statement about the appellants possession of the gun
    after the shooting was true. Thus, the address by Crown counsel (not Mr.
    Gattrell) was an invitation to use the statement that had not been adopted for
    its truth. However, there was a body of evidence apart from the statement he
    gave and then resiled from that showed that Barrett was aware that the
    appellant had a gun. Francis had testified that the appellant shot the deceased
    and therefore it could be inferred that the appellant had the gun when he left
    the scene with Barrett. It was therefore a reasonable inference that Barrett, who
    was the appellants friend and had left the scene with him, would have known or
    become aware of the gun. Thus, Crown counsels closing to the jury when he
    asked the jury to find that Barrett lied when he said that he didnt see the
    appellant with a gun was not necessarily an invitation to use the statement for
    its truth. That part of Crown counsels jury address did not refer to the prior
    inconsistent statement.

[28]

The
    appellant also submits that the trial judges review of the position of the
    Crown exacerbated the risk that the jury would misuse Barretts prior
    inconsistent statement. He relies upon the following part of the jury charge:

The evidence of Mr. Barrett requires some special
    consideration. He was a friend of Mr. Boyce. He fled with Mr. Boyce after the
    shooting. In addition to his obvious bias in favour of Mr. Boyce, Mr. Barrett
    lied on several material points of evidence. For example, he said he did not
    contact the police because the events he witnessed were none of his business.
    He also said that he was satisfied with Mr. Boyces suggestion that he did not
    know what happened, and suggested he was not curious enough to make further
    inquiries. Yet, he told you that he alone called Mr. Francis on his cellular
    phone because he wanted to know what happened.
Most important, he lied by
    saying that his indication to the police that Mr. Boyce showed him a 9
    millimetre firearm after the shooting, was the product of threat by the police.
    This was evidence [sic evident?] as he made only vague references to the words
    the officers used to compel the statement that incriminated his good friend.
[Emphasis added.]

[29]

The
    emphasized portion was not an invitation to misuse the prior inconsistent
    statement. It was a summary of the Crown theory that Barrett lied about his
    interaction with the police by saying that he was threatened and told what to
    say. This passage had to be considered with the clear directions as to how to
    use the portions of the prior inconsistent statement that were not adopted by
    Barrett. This direction was given after Barrett testified and again in the
    charge to the jury. At trial counsels request, the trial judge only referred
    to one example. The relevant part of the charge to the jury is the following:

With respect to Tristan Barrett, I am going to give you a
    specific example from Mr. Barretts testimony where he did not adopt statements
    that he acknowledged he had made to the police prior to this trial. I did this
    during the trial after Mr. Barrett testified but I want to repeat this
    instruction.

·

There were several passages that the Crown took Mr. Barrett to
    with respect to telling the police in his interview about seeing Mr. Boyce with
    a gun on August 9
th
, 2008 and a description of that gun. At this
    trial, Mr. Barrett told you that those statements were not true. He told you he
    lied when he said those things to the police.

·

It is very important for you to understand, members of the jury,
    that this means that in law there is no evidence from this witness that he saw
    Mr. Boyce with any gun at any time that night.

This is just one example of a prior statement Mr. Barrett could
    not adopt when he was taken to that statement he gave to the police by the
    Crown. You may recall others.

[30]

In
    my view, when the charge is read as a whole, the jury would not have been
    misled as to the use that could be made of Barretts prior inconsistent
    statement. I would not give effect to these grounds of appeal.

The
Vetrovec
Instructions

[31]

The appellant submits that the trial judge did not adequately caution
    the jury as to the frailties of Francis evidence in accordance with
Vetrovec
    v. The Queen
, [1982] 1 S.C.R. 811
.
There were many reasons for the jury to be cautious about relying upon Francis
    evidence. He had originally been charged with the murder, he had access to the
    statements of other witnesses and he had given inconsistent versions of the
    events. The appellant submits that the matters left with the jury as
    potentially confirmatory of Francis evidence lacked the independence required
    by
R. v. Khela
, 2009 SCC 4, [2009] 1 S.C.R. 104. The appellant submits
    that the trial judge had to make it clear to the jury that Francis tailored his
    evidence to the statements of the other witnesses and that to be confirmatory
    the evidence had to be independent of Francis.

[32]

The
    argument in
Khela
was similar to the argument made here. Much of the
    alleged confirmatory evidence came from associates of the
Vetrovec
witnesses.
    In
Khela
the trial judge made no reference to either materiality or
    independence. As to independence, Fish J., speaking for the court, said the
    following at para. 39:

Common sense dictates that not all evidence presented at trial
    is capable of confirming the testimony of an impugned witness. The attribute of
    independence defines the kind of evidence that can provide comfort to the trier
    of fact that the witness is telling the truth. Where evidence is
    "tainted" by connection to the
Vetrovec
witness it can not
    serve to confirm his or her testimony (N. Harris, "
Vetrovec
Cautions and Confirmatory Evidence: A Necessarily Complex Relationship" (2005),
    31 C.R. (6th) 216, at p. 225;
R. v. Sanderson
, 2003
    MBCA 109, 180 C.C.C. (3d) 53, at para. 61).

[33]

Mr.
    Justice Fish then went on to note the important role that counsel play in a
    case where a
Vetrovec
warning is required. As he said at paras. 49-50:

While the obligation to ensure that juries are properly
    instructed clearly falls to the trial judge, counsel should not abdicate their
    duty of assisting the court. As Bastarache J. recently explained in
R. v. Daley
,
    2007 SCC 53, [2007] 3 S.C.R. 523:

... it is expected of counsel that they will assist the
    trial judge and identify what in their opinion is problematic with the judge's
    instructions to the jury. While not decisive, failure of counsel to object is a
    factor in appellate review. The failure to register a complaint about the
    aspect of the charge that later becomes the ground for the appeal may be
    indicative of the seriousness of the alleged violation. [para. 58]

In this light, I note without more that counsel did not object
    to the judge's charge in this case.

Before leaving this subject, I think it important to reiterate
    that counsel have a responsibility in summing up for the jury to address the
    issue of unsavoury witnesses and the presence or absence of confirmatory
    evidence. The Crown should direct the jury's attention to evidence that tends
    to reinforce the credibility of the tainted witness; defence counsel, to avoid
    any apprehended misunderstanding in this regard, should identify for the jury's
    benefit evidence that cannot be considered confirmatory at all. In addition, it
    may be helpful to assist the trial judge in crafting an appropriate
Vetrovec
warning by way of a pre-charge conference.

[34]

In
    this case, defence counsel reviewed at length in her jury address the problems
    with the alleged confirmatory evidence and the defence position that Francis
    tailored his evidence to conform with the testimony of the other witnesses. As
    she said at one point: Do you think that its just an awesome coincidence that
    their stories are matching better at trial without any prompting either from
    each other or from an external source? And co-counsel in extensive pre-charge
    submissions reviewed at length the defence concern with some of the
    confirmatory evidence relied upon by the Crown, including its lack of independence.

[35]

As
    the Supreme Court said in
Khela
at para. 37, the content of the
Vetrovec
direction should at a minimum include the following elements:

(1) drawing the attention of the jury to the testimonial
    evidence requiring special scrutiny; (2) explaining
why
this evidence
    is subject to special scrutiny; (3) cautioning the jury that it is dangerous to
    convict on unconfirmed evidence of this sort, though the jury is entitled to do
    so if satisfied that the evidence is true; and (4) that the jury, in determining
    the veracity of the suspect evidence, should look for evidence from another
    source tending to show that the untrustworthy witness is telling the truth as
    to the guilt of the accused.

[36]

The
    court went on to hold at para. 44 that where the charge contains these
    elements, it will generally be held to be sufficient. The charge to the jury in
    this case did contain these elements. In the context of this case where the
    likelihood of collaboration or tailoring was an obvious issue, the failure of
    the trial judge to expressly refer to independence was not fatal. The case is
    not unlike
Khela
itself where the court dismissed the accuseds appeal
    holding at para. 52:

In the context of this case, where allegations of corroboration
    and collusion between the impugned witnesses and others were made, the trial
    judge's warning should have better explained the need for confirmatory evidence
    to be independent and relate to an important and relevant aspect of the
    impugned testimony. However, any deficiencies in the
Vetrovec
caution
    itself were compensated for in other portions of the charge. Read as a whole,
    and in the context of the trial, I am satisfied that the charge to the jury was
    adequate.

[37]

Another
    concern raised by the appellant is with the examples of evidence that the trial
    judge gave to the jury as possibly being confirmatory of Francis evidence. In
    my view, most of those examples were appropriate in the circumstances and could
    be found to be independent of Francis. Several of the examples were undisputed,
    such as the presence of the appellant at the scene and the immediacy of
    Francis flight after the shooting. The appellant submits that the latter piece
    of evidence, that Francis fled the scene, actually confirmed Francis as the
    shooter rather than his evidence that the appellant committed the offence.
    However, it was open to the jury to find that in context the timing of Francis
    flight even before the appellants showed that he was not the shooter. It was
    independent evidence and was potentially material.

[38]

The
    appellant concedes that the call Francis received from Barrett and the
    appellant, was properly left as confirmatory.  Barrett confirmed that he
    received the call and this was confirmed by the telephone records.  This was
    the most compelling piece of independent confirmatory evidence.  One piece of
    allegedly confirmatory evidence concerned a conversation involving the deceased
    and Francis just before the killing.  While the appellant was present during
    the conversation, which was testified to by Jovel Stewart, it was unclear that
    the appellant adopted the statement.  If not, it was not capable of being
    confirmatory.  On the other hand, the trial judge expressly told the jury:
    There is a dispute about who this was said to.  In the circumstances, the
    error in leaving this evidence as potentially confirmatory was not so
    prejudicial as to result in a substantial wrong or miscarriage of justice.  The
    other evidence, especially the call from the appellant and Barrett, was
    confirmatory and independent.  In my view, the charge to the jury was adequate
    and properly drew to the jurys attention the problems with Francis evidence.
    I would not give effect to these grounds of appeal.

DISPOSITION

[39]

Accordingly,
    I would dismiss the appeal.

Released: February 27, 2014

M.R.                                                                    
         M. Rosenberg J.A.

I agree Paul Rouleau J.A.

I agree G.R. Strathy J.A.


